Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application is a continuation application of U.S. application 13601220 filed 08/31/2012.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
DETAILED ACTION
The following NON-FINAL Office action is in response to App 16553740 filed 08/28/2019
Status of Claims
- Claim 1 has been canceled by Applicant by preliminary amendment dated 10/29/2019. 
- Claims 2-20 are currently pending of which:
	= Claims 8, 12 are withdrawn from consideration as directed to non-elected species.
	= Claims 2-7,9-11,13-20 are currently under examination and are rejected as follows. 
Priority
	Examiner noted Applicants claiming Priority from Application 13601220 filed 08/31/2012.
IDS
	The information disclosure statement filed on 09/21/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                        Election/Restrictions
	Claims 8,12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 2-7, 9-11, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe, set forth the abstract grouping of Certain Methods of Organizing Human Activities, such as fundamental economic practices and commercial interactions including managing marketing or sales activities as well as social activities. MPEP 2106.04(a)(2) II. Examiner adopts a similar analysis, rationale and conclusion as that of PTAB 06/28/2019 decision of Parent Application 13601220, Appeal 2018-003026. Specifically, here as in PTAB 06/28/2019 p.8, Examiner finds that the current claims also recite, describe or set forth the abstract sharing transaction data via  social network, as well as the abstract content filtering1 and abstract intermediated transactions2. 
           These are described or set forth here by language such as “obtain” “to share” (independent Claim 2) / publish (independent Claim 18) / portion of said transaction data associated with said entity with operator of social media site (independent Claim 2) / to social media site (independent Claim 18), and by language such as: “filtering said transaction data associated with said entity using said consent” (independent Claims 2,18), “said transaction data in socializing” (independent Claim 2) “said publishing facilitates socialization of said portion of said transaction data via said social media site” (dependent Claim 18); “refrain from sharing at least one record in said transaction data that has been authorized” (dependent Claim 5), “at least one category of said transaction data for socializing” (dependent Claim 6) “said transaction data comprises transaction date, transaction brand, social media identifier of corresponding merchant, social media identifier of said entity which makes payments with said payment network” (dependent Claim 13); “generating targeted advertisement based on said portion of said transaction data” (dependent Claim 14); “restrict, using a policy, said publication of at least one transaction of said portion of transaction data for which said consent has been obtained” (dependent Claim 20).
	Examiner backs his findings by pointing to MPEP 2106.04(a)(2) II A ¶1 which states that the term fundamental is not used in the sense of necessarily being old or well-known. Examiner also backs his findings by pointing to MPEP 2106.04(a)(2) II ¶6 which states that certain activity between a person and computer may still fall within certain methods of organizing human activity. For example here use of “user interface”, “payment network”, “electronic wallet” and “social media site” of respective “entity which makes payments”, “operator of said payment network”, and “operator of a social media site”, as opposed to use of physical forms of social interaction such as word-of-mouth, and physical wallet payments, physically exchanged between such transacting parties, do not preclude the claims from reciting, describing or setting forth the fundamental economic practices and commercial interactions (i.e. managing marketing, sales activities, asocial activities) corresponding to the abstract “Certain Methods of Organizing Human Activities”. 
	Similarly here, employing a “switching node” does not preclude the claims from reciting, describing or setting forth the abstract idea, because processing information between parties through a clearing-house [akin to a switching-node] was still found as an example of commercial business relations. MPEP 2106.04(a)(2) II B. last ¶ citing Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012). As corroborated by Alice Corp. Pty. v. CLS Bank Int'l, 573 U.S. 208, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 110 U.S.P.Q.2d 1976, 2014 ILRC 2109, 37 ILR 787, 82 U.S.L.W. 4508 (2014), the use of a clearing house is a building block of the modern economy. Thus, intermediated settlement, is an abstract idea beyond 101's scope. 
	In a similar vein, MPEP 2106.04(a)(2) cites Mortg. Grader, Inc. v. First Choice Loan Servs., Inc., 811 F.3d 1314, 117 U.S.P.Q.2d 1693 (Fed. Cir. 2016), Court Opinion, to state that providing loan pricing information [thus, transaction data], from a lender to a third  party based on borrower's credit grading, and only thereafter (at election or consent of borrower) disclosing identity to a lender, could all be performed by humans without a computer and thus still representative of an abstract idea pf facilitating loan [transaction] shopping while maintaining anonymity. Here as in “Mortg. Grader”, a similar abstract transaction is intermediated between “operator of said payment network” with “entity which makes payments with said payment network” via and with “switching node” and then “filter[ed] to social media site” which was argued by Appellant at PTAB 06/28/2019 p.8 ¶2 to maintain some level of privacy. Such computer-based elements will more granularly be investigated below. For now, Examiner submits that there is a preponderance of legal evidence demonstrating that the claims recite, describe or set forth the abstract idea. Step 2A prong one. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements are found to merely apply the already recited abstract idea. Here, Examiner starts with a similar analysis as that of PTAB 06/28/2019 p.7 last ¶-p.8 ¶1 at Appeal 2018-003026 of Parent 13601220. 
	Specifically Examiner tests the additional elements of “switching node within said payment network connecting said at least one issuer and at least one acquirer” (independent Claims 2, 18), “obtain, by said operator of said payment network, 1st selections” [that] “specify said portion of said transaction data associated with said entity socialized through said social media site, and wherein said portion of said transaction data is determined by said at least one hardware processor of said payment network using said 1st selections” (dependent Claim 3), “obtain, by said operator of said payment network, 2nd selections from said entity which makes payments with said payment network, said 2nd selections setting forth how said portions of said transaction data are to be displayed by said social media site” (dependent Claim 4), “through said social media site” “obtain said portion of said transaction data” (dependent Claim 6), “via enrollment at web site of said social media site” “said content is obtained” “and made available” (dependent Claim 9); “via electronic wallet” “said consent is obtained and is control on said transaction data stored in said data warehouse” (dependent Claim 10), “system, comprises each of said distinct software modules being embodied on at least one non-transitory tangible computer readable recordable storage medium, and wherein said distinct software modules comprise said user interface module and a social media site interface module; wherein: said obtaining of said consent is carried out by said user interface module executing on said at least one hardware processor; and4Docket No. P00786-US-CONT Confirmation No.: 2924said portion of said transaction data is made available to said operator of said social media site by said social media site interface module executing on said at least one hardware processor” (dependent Claim 17), “via one of said 1st and 2nd network” “publish said portion of said transaction data to said social media site” (dependent Claim 19)  etc. 
	Here, when tested per MPEP 2106.05(f)(2), such additional computer-based elements correspond to mere attempts at applying on a computer or other machine, the aforementioned abstract, business method3 in its ordinary capacity to perform economic or other tasks (e.g., to receive, store, or transmit data)4, all of which, do not integrate a judicial exception into a practical application. The same can be said about capabilities of such additional, computer-based elements to monitor audit log data5 [akin here to “consent” and respective “transaction data”] and requiring use of computer component to tailor info [akin here to “category” “filtering said transaction data” by “processor of said switching node“] and provide it to user on generic computer6 [here “share” at independent Claim 2 / “publish” at Claim 18 “a portion of said transaction data associated with said entity with an operator of a social media site” at Claim 2 / to a social media site at Claim 18].
	Examiner also employs MPEP 2106.05(f)(1) which cites Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) to state that remotely accessing user-specific information through a mobile interface and pointers to retrieve the information is no more than an idea of a solution or outcome, which again does no more than applying the abstract idea. This is analogous to current language such as “wherein said portion of said transaction data is determined by at least one hardware processor of said switching node by filtering said transaction data associated with said entity using said consent” at independent Claims 2, 18, with no additional technological details provided with respect to “filtering” previously inaccessible information. Similar to the above “Intellectual Ventures” example it would appear that here the “hardware processor of said switching node” is remote from the “social media site”. It would then follow that here as in “Intellectual Ventures v. Erie”, such computerized capabilities would merely apply the abstract idea, and thus not integrate it into a practical application.  
	Examiner also employs MPEP 2106.05(f)(1) and finds that delivery of out-of-region broadcasting content via a network7, is another example of reciting no more than an idea of a solution or outcome, which again does no more than applying the abstract idea. This is analogous to current language such as “share” (independent Claim 2) / “publish” (independent Claim 18) “portion of said transaction data associated with said entity with an operator of a social media site (independent Claim 2) / to a social media site (independent Claim 18), said social media site operating in a second network different than said payment network” (independent Claims 2, 18),
  Such examples taken together, demonstrate that the additional computer-based elements of the current claims merely apply the abstract idea and do not integrate it into a practical application. 	
	Examiner also employs MPEP 2106.05(h) and submits that the aforementioned computer-based elements could also be viewed as attempts at limiting the aforementioned abstract idea to a computerized, filed of use or technological environment. For example, narrowing combination of collecting (here “obtain”, “select”) information, analyzing (here “category” “filtering”) it, and displaying (here “publish / share / socialize”) certain (here “filter[ed], “portion”) results of the collection and analysis (here “transaction data”) to data related to field of use or technological environment8 (here “electronic wallet, social media site, payment network, interface and software modules”) does not integrate the abstract idea into a practical application. Also MPEP 2106.05(h) again cites Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) to confirm that a claim that recited a broadcast system in which a cellular telephone located outside the range of regional broadcaster (1) requests and receives network-based content from broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content9 is a type of limitation merely confines the use of the abstract idea to a particular technological environment10. 	Here too the claimed additional elements recite broadcasting as “shar[ing” (independent Claim 2) / “publish[ing]” (independent Claim 18) “a portion of said transaction data” (independent Claims 2, 18), apparently from a local app or “user interface module of said switching node for consumer control of said transaction data stored in said data warehouse for (independent Claim 2) broadcasted to “a” remote “social media site (independent Claims 2, 18).Thus, it would logically follow that here, as in “Affinity Labs” the additional elements merely limit the abstract idea to a field of use or technological environment. In fact, MPEP 2106.05(h) x. cites buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014) to corroborate that requiring the abstract creating of contractual relationship [here via “consent”] that guarantees performance of transaction be performed using computer that receives and sends information over a network [here “switching node within said payment network connecting said” “issuer and acquirer” (independent Claims 2,18), obtain, by said data warehouse of said payment network” (Claims 2, 18), “consent authorizing an operator of said payment network to share (Claim 2)/ publish (Claim 18) portion of said transaction data associated with said entity with an operator of a social media site (independent Claim 2) / to a social media site (independent Claim 18), simply limits the use of the abstract idea to computer environments, which again do not integrate the abstract idea. Such concept is further narrowed at dependent Claims 3,4,6,7,9,16,17,19 and thus also fails integrate the abstract idea into practical application.
	Accordingly, the Examiner reasons that there is a preponderance of legal evidence showing that the additional, computer-based elements do not integrate the abstract idea into a practical application. Equally important as stated by MPEP 2106.05(f) ¶3 “Requiring more than mere instructions to apply an exception does not mean that the claim must be narrow in order to be eligible”. “because this consideration often overlaps with… the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), evaluation of those other considerations may assist examiners in making a determination of whether an element (or combination of elements) is more than mere instructions to apply an exception”. Examiner abides by such guidance and will next proceed to Examiner the conventionality of the additional elements including the “filtering” feature as contested at PTAB 06/28/2019 p.9-p.10.
------------------------------------------------------------------------------------------------------------------------------- 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea [MPEP 2106.05(f)] and/or narrow it to a field of use or technological environment [MPEP 2106.05(h)]. Examiner applies same rationales and findings in MPEP 2106.05(f) and MPEP 2106.05(h) to submit that the additional elements also do not provide significantly more than already identified abstract idea.  
	Yet, assuming arguendo, that additional evidence would still be required to make a case  for conventionality of the additional elements, Examiner would further point to MPEP 2106.05(d) II i., finding that computerized capabilities of the computer-based additional elements to perform computerized functions of receiving or transmitting data over a network11, e.g., including utilizing an intermediary computer12 [akin here to “switching node”] to forward information [akin here to “filter[ed] transaction data”] are well‐understood, routine, and conventional functions. With respect to the capabilities of the additional elements to perform computerized functions of “transaction data is stored in a data warehouse connected to said switching node” (independent Claims 2, 18), and “consent is obtained via an electronic wallet containing a plurality of payment accounts of said entity and is a control on said transaction data stored in said data warehouse” (independent Claim 18, dependent Claim 10) and “said portion of said transaction data is obtained by said operator of said payment network within an electronic wallet” (dependent Claim 16), Examiner would further point to conventionality of storing and retrieving info in memory13, electronic recordkeeping14, arranging a hierarchy of groups [here based on 1st and 2nd selections” at dependent Claims 3-6], sorting information [akin here to “said filtering of said transaction  data is performed by category in accordance with said 1st selections, to obtain said portion of said transaction data socialized through said social media site” at dependent Claim 6], eliminating less restrictive information [akin here to “refrain from sharing at least one record in said transaction data that has been authorized using said 1st selections” at dependent Claim 5 and “using a policy of said payment network, said publication of at least one transaction of said portion of said transaction data for which said consent has been obtained” at dependent Claim 20] as demonstrated by MPEP 2106.05(d) II.  
	Most importantly, with respect to the contested feature of “wherein said portion of said transaction data is determined by at least one hardware processor of said switching node by filtering said transaction data associated with said entity” at independent Claims 2, 18, assuming arguendo that additional evidence for conventionality would be require for the significantly more test, in addition to the above findings of MPEP 2106.05(f),(h), Examiner would further rely as evidence to MPEP 2106.05(d)(I)(2)(b). Specifically here, beyond mere question of limited patentable weight of the “wherein” limitation [MPEP 2111.04], Examiner will consider case law to
demonstrate that separate or remote configuration of filtering does not provide significantly more.  
	First, Examiner points PTAB 06/28/2019 p.7 ¶1 showing that filtering content remains an abstract idea15. Next, Examiner points to the previous findings at Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012) which found that processing info between multiple parties through a clearing-house did not preclude the claims from reciting the abstract idea. Looking more granularly at “Dealertrack” supra, the Examiner finds that similar to the filtered or selective forwarding of information at the currently claimed “switching node”, the claims in 
“Dealertrack” explained the basic concept of processing information through a clearing-house
by “selectively forwarding the credit application data, and credit report data if appropriate, to at least one remote funding source terminal device; and forwarding funding decision data from the at least one remote funding source terminal device to the respective remote application entry and display device”. Moreover, in Alice Corp. Pty. v. CLS Bank Int'l, 573 U.S. 208, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 110 U.S.P.Q.2d 1976, 2014 ILRC 2109, 37 ILR 787, 82 U.S.L.W. 4508 (2014), the use of a third-party intermediary (or clearing house) was found as a building block of  modern economy, to selectively filter transaction data using shadow records (i.e. account ledgers) thereby permitting only those transactions for which the parties have sufficient resources. As the Supreme Court stated, “using a computer to create and maintain shadow accounts amounts to electronic recordkeeping-one of the most basic functions of a computer…. The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are well-understood, routine, conventional activit[ies] previously known to the industry…. In short, each step does no more than require a generic computer to perform generic computer functions”. It would then follow that the capabilities of the currently claimed “switching node”, as an analogous electronic clearing house, for “filtering said transaction data associated with said entity using said consent” (independent Claims 2,18) should similarly represent computerized functions that are generic, and thus not provide significantly more than the already identified abstract concepts. It is worth noting that Mortg. Grader, Inc. v. First Choice Loan Servs., Inc., 811 F.3d 1314, 117 U.S.P.Q.2d 1693 (Fed. Cir. 2016), similar stated that  providing loan pricing information, [as an example of transaction data], from a lender [akin here to “operator of said payment network”] to a third party [akin here to “operator of social media site”] based on borrower's credit grading [akin here to “category”] , and only thereafter (at election [or “consent”] of borrower) the borrower discloses its identity to a lender, did not preclude the claims from facilitating loan [transaction] shopping while maintaining anonymity. Here, a similar transaction is intermediated between “operator of said payment network” with “entity which makes payments with said payment network” via and with “switching node” to be similarly “filter[ed]” and sent to “social media site” which was similarly argued by Appellant at PTAB 06/28/2019 supra at p.8 ¶2 to maintain some level of privacy. Since the comparable transactional scheme of “Mortg. Grader” did not save the claims from patent ineligibility, it is equally reasoned that the analogous transactional scheme of “payment” and “social” networks of the current claims should similarly not save the claims from patent ineligibility. Further still, if necessary, Examiner would also follow MPEP 2106.05(d)(I)(2)(c) and would rely on publications showing that configured filtering at a separate or remote computer component is well-understood, routine or conventional:   
	* Content-control software, wikipedia, archievs org, April 1st, 2012 p.2 ¶3: disclosing known, Server filter-sides where filtering comes from the institution’s ISP directly from the institution itself. The filtering can be customized [or user configurable] for different filtering profiles.  
	* US 20050223074 A1 System And Method For Providing User Selectable Electronic Message Action Choices And Processing ¶ [0005] 1 conventional filters are controlled by the server administrator. They are also executed on the server before the client receives the message and attachments, i.e., there is no post-reception processing.
	* US 8505017 B1 (4) Conventionally, filters (e.g., servlet filters, application filters, etc.) are implemented to integrate the application server with an identity server. The filters are also used to authenticate users of web-based applications. For example, when a resource is accessed by a user, the filter intercepts the request and authenticates the user against a proprietary security implementation or a user registry that is capable of integrating with the identity server. If the user is already authenticated, the filter is capable of making the container (that includes the web-based application) aware of the authentication. Filters are typically transparent to the end user and are part of the web-based application.
	* US 20070214135 A1 ¶ [0059] 1st sentence: “it will be understood that in accordance with conventional systems, any filtering of data is performed externally from the data mining server”.
	* US 5699513 A column 2 lines 39-41: “Filter 16 is desirably provided by a conventional filtering device, such as a router, bridge, gateway, or the like”
	* US 20100036711 A1 entitled “System and method for mapping subscription filters to advertisement applications” reciting at ¶ [0056] “Based on the generic subscription filter an advertising server returns advertisements matching the criteria in the filter”.
	* US 9270627 B1 column 16 lines 40-50: “Any or all of this information, especially how long the user 60 studied the item and whether or not the user 60 ultimately decided to keep the item, can be used by the central computer 65 and/or server 205 (e.g., executing any conventional collaborative filtering algorithm) to determine what kinds of messages to send to the user 60. Examples of such messages can include promotions, deals and purchase suggestions. In addition, or instead, such information can be used to guide the user 60 through a multi-position pattern, either by itself or in conjunction with any of the other information mentioned above for that purpose”.
	* US 20120052857 A1 [0007] For example, conventional residential gateways permit some filtering of computer data for security and network management purposes, such as providing firewall and Dynamic Host Configuration Protocol (DHCP) services. These functions of the residential gateway are generally configured by the end user via a Web interface, which provides some visibility into the traditional computer data functions of the gateway device, as well as Simple Network Management Protocol (SNMP) network monitoring and control functions. It should be noted that currently most residential gateways do not generate SNMP traps. In general, however, apart from the provisioning and control of computer data network services, no other function exists within these devices to control or monitor other application data types. 
	If necessary, the Examiner would also point as evidence in the Original Disclosure as per MPEP 2106.05(d)(I)(2)(c). Here, Spec. p.21 ¶1 states: “the person of ordinary skill in the art will be familiar with e-wallets per se, and, given the teachings herein, will be able to adapt same for implementing one or more embodiments of the invention. Non-limiting examples of known e-wallets include the PayPal service (mark of PayPal subsidiary of eBay, Inc., San Jose, California, USA); the5 Checkout by Amazon service (mark of Amazon.com, Inc., Seattle, Washington, USA); and the Google Checkout service (mark of Google, Inc. Mountain View, California, USA)”. Spec. 29 last ¶ also states: “Although illustrative embodiments of the present invention have been described herein with reference to the accompanying drawings, it is to be understood that the invention is not limited to those precise embodiments, and that various other changes and modifications may be made by one skilled in the art without departing from the scope or spirit of the invention”.
	Accordingly, it is reasoned that there is a preponderance of legal and factual evidence demonstrating that the claimed additional, computer-based elements do not provide significantly more than the already identified abstract exception. In conclusion Claims 2-7,9-11,13-20 although directed to statutory categories (methods or processes) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be ineligible. 
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
         Claims 2-7,9-11,13-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by 
		* Taylor et al, US 20120101881 A1, assignee Visa, hereinafter Taylor. As per,
Claims 2, 18 
Taylor teaches: “A method of operating a payment network disposed between at least one issuer and at least one acquirer, said method comprising the steps of” (independent Claim 2) / “A method of operating a payment network disposed between at least one issuer and at least one acquirer, said method comprising the steps of” (independent Claim 18): 
	- “providing a switching node within said payment network connecting said at least one issuer and at least one acquirer” (independent Claims 2, 18) (Taylor ¶ [0223] 2nd sentence: transaction handler (th) 81002 include networks & switches (ns) 81002, as mainframe computers in geographic location different than each other. [0239] Each of network/switch (ns) 81002 include data centers for processing transactions. The data corresponding to the transaction include info about types and quantities of goods and services in the transaction, info about account holder (a) 81008, account user (au)81008, merchant (m)81010, incentive treatments of the goods, services, coupons, rebates, rewards, loyalty, discounts, returns, exchanges, cash-back transactions, etc.     
           Taylor ¶ [0241] Each issuer (i) 81004 (or agent issuer (ai) 81004 thereof) and each acquirer (a) 81006 (or agent acquirer (aq) 81006 thereof) use router/switch to communicate with each network/switch (ns) 81002 via dedicated communication systems. ¶ [0155] Acquirer/Processor Steps in Fig.8A are 8302: Option 1: Receive file from Merchant and initiate file transfer over Visa Network Switch Direct Exchange (Visa DEX) protocols via Visa Network. ¶ [0184] 1st sentence: In Process 500, Merchant/Acquirer initiates authorization with UPC/SKU in an authorization message switched through Transaction Handler (Visa Net) to Issuer); 
	
	- “obtaining, by said switching node, transaction data from within said payment network, wherein said transaction data is stored in a data warehouse connected to said switching node”
(independent Claims 2, 18) (Taylor ¶ [0244]-¶ [0245] 1st sentence transaction handler (th) 81002 store info about transactions processed through transaction processing system 81000 in data warehouses incorporated as part of networks/switches 81002. This info is mined: the data mining transaction research and modeling is used for advertising, account holder and merchant loyalty incentives and rewards, to develop tools to demonstrate savings and efficiencies made possible by use of the transaction processing system 1000 over paying and being paid by cash, or other traditional payment mechanisms. ¶ [0266] 2nd sentence. [0040] L-PROMO controller 165 coupled to databases configured to store and maintain L-PROMO data, such as PROMO transaction database 119d. mid-[0269]≈10th sentence: the pay network server store transaction data for each transaction in database. Similarly ¶ [0273] 4th sentence), “and wherein” / “said transaction data corresponds to interactions of an entity which makes payments with said payment network via said at least one acquirer” (independent Claims 2, 18)(Taylor ¶ [0047] upon registration L-PROMO consumer shop with his L-PROMO account for payment. consumer submit his L-PROMO account info for payment 235. consumer swipe his L-PROMO card at a POS terminal in a merchant store, or enter L-PROMO number during online shopping checkout, or engage L-PROMO enabled smartphone for NFC checkout. The merchant forward received L-PROMO payment info to L-PROMO platform 120, which then retrieve consumer's bank accounts and/or social media accounts to process payment 238. Similarly, ¶ [0054]-¶[0055] 2nd sentence, ¶[0086] 3rd sentence); 
	

	- “obtaining, by said payment network, a consent authorizing” (independent Claim 18) /
“providing an interface using a user interface module of said switching node for consumer control of said transaction data stored in said data warehouse for obtaining, by said data warehouse of said payment network, a consent authorizing” (independent Claim 2) “an operator of said payment network to publish (independent Claim 18) / share (independent Claim 2) / a portion of said transaction data associated with said entity to a social media site” (independent Claims 18, 2)    
        (Taylor Fig.2A Customer 102 submit customer registration 205->L-PROMO120: Registration 210 and ¶ [0043] 3rd sentence: consumer submit identifying info (social account) and financial info to associate his bank account info, merchant membership info, etc. and social media account info (Facebook) 205 to L-PROMO 120 to create L-PROMO account. [0122] 3rd sentence In Fig.5D, consumer’ Facebook accounts automatically connect to Joyalty/L-PROMO enrollment to allow L-PROMO payment network (Visa) to collect opt-in permissions for social operations. For example, at Figs.5D,6B: Ultimate Loyalty is requesting permission to Post to my Wall: Ultimate Loyalty may post messages, notes, photos, videos to my Wall. By proceeding You agree to Ultimate Loyalty Terms of Service and Privacy Policy. Allow/Don’t Allow. Similarly, Fig.7B, [0126] last sentence consumer link his Facebook account to L-PROMO account and log into his Facebook account to allow access of L-PROMO to his Facebook page, in Fig.7B) “said social media site operating in a second network different than said payment network” (independent Claims 2,18) (¶ [0122] 3rd sentence: social media site i.e. Facebook is different than Visa-based payment network. Also [0223] 2nd sentence: transaction handler (th) 81002 include networks and switches (ns) 81002 in geographic location different than each other), “wherein said consent is obtained via an electronic wallet containing a plurality of payment accounts of said entity and is a control on said transaction data stored in said data warehouse” (independent Claim 18) (¶[0353] last 2 sentences: L-PROMO adapted for electronic wallet. [0026] last sentence: consumer provide credentials to L-PROMO account to bridge social media with his electronic wallet. [0012] Fig. 5A shows example integration of L-PROMO & electronic wallet within embodiments of L-PROMO; For example [0013] Figs.5B-5G show L-PROMO embodiments with Figs.5D: Ultimate Loyalty is requesting permission to Post to my Wall: Ultimate Loyalty may post messages, notes, photos, videos to my Wall. By proceeding You agree to Ultimate Loyalty Terms of Service and Privacy Policy. Allow button); “and”

	-  “filtering said transaction data, using said consent prior to publishing said portion of said transaction data stored in said data warehouse to said social media site” (independent Claim 18) / “using said consent obtained through said interface to filter said transaction data” (independent Claim 2) (Taylor [0049] 1st,3rd-5th sentences, after registration at Fig2A steps 205->210, L-PROMO parses contents of merchant offer, query consumer transactions, and determine whether it is applicable 245 to instant transaction. Specifically, Fig.2A step 245: Applicable?->Yes->L-PROMO -> [prior to]-> step 260: Populate Media Feeds based on Promotion Redemption. Other details at 
[0057] 1st sentence, [0058] 1st-3rd sentences, [0244], [0282] 8th-9th sentences) “in socializing said portion of said transaction data stored in said data warehouse through said social media site” (independent Claim 2) (Taylor Fig.2A step 245->Applicable->Yes->step 252: Receive Promotion Redemption Confirmation-> then at step 256: Notify Social Media account of the Promotion Redemption  256 -> step 260: Populate Social Media Feeds based on Promotion Redemption), 
“wherein said portion of said transaction data is determined by at least one hardware processor of said switching node by filtering said transaction data associated with said entity using said consent (independent Claims 2, 18) (Taylor ¶ [0244] last sentence to ¶ [0245] The transaction research and modeling data is mined and used for advertising, account holder and merchant loyalty incentives and rewards, fraud detection and prediction, and to develop tools to demonstrate savings and efficiencies made possible by use of the transaction processing system 1000 over paying and being paid by cash, or other traditional payment mechanisms. For example 
Fig.2A step 245: Applicable?->Yes->L-PROMO query on consumer past transactions to determine loyalty. Specifically at ¶ [0239] network/switch (ns) 81002 include data centers for processing transactions, where each transaction can include up to 100 kilobytes of data or more. The data corresponding to the transaction can include information about the types and quantities of goods and services in the transaction, information about the account holder (a) 81008, the account user (au) 81008, the merchant (m) 81010, incentive treatment(s) of the goods and services, coupons, rebates, rewards, loyalty, discounts, returns, exchanges, cash-back transactions, etc.), “and wherein said publishing facilitates socialization of said portion of said transaction data via said social media site” (independent Claim 18) 

Claim 3 
Taylor teaches: “obtaining, by said operator of said payment network, a first plurality of selections from said entity which makes payments with said payment network, wherein said first plurality of selections specify said portion of said transaction data associated with said entity socialized through said social media site and wherein said portion of said transaction data is determined by said at least one hardware processor of said payment network using said first plurality of selections” (Taylor ¶ [0064] 2nd sentence: consumer opt-in activities are forwarded to L-PROMO which may in turn associate the offer with consumer' L-PROMO account. Fig 6B: Ultimate Loyalty is requesting permission to Post to my Wall: Ultimate Loyalty post messages, notes, photos and videos to my Wall. By proceeding You agree to Ultimate Loyalty Terms of Service and Privacy Policy. Allow button. [0282] 8th-9th sentences: such resources are employed in the IT systems include processors by which information is processed. These systems collect data for retrieval, analysis, manipulation, facilitated through the database program. For example, at [0122] 3rd sentence: In Fig.5D, consumers' Facebook accounts automatically connect to Joyalty/L-PROMO enrollment, which may remove enrollment steps and allow L-PROMO payment network (e.g., Visa) to collect opt-in permissions for social operations. [0059] 2nd sentence: merchant gets access to user likes. For example, at [0280] 2nd sentence and Fig.13C: in one implementation, a Java applet running on the consumer application send an indication of the consumer's opt-in activities, such as browsing merchant information for certain products, and/or the like: Hey we see you are interested in plasma TV, if you use Amazon credits to buy, you can save up to 10%). 

Claim 4
Taylor teaches: “obtaining, by said operator of said payment network, a second plurality of selections from said entity which makes payments with said payment network, said second plurality of selections setting forth, for said entity which makes payments with said payment network, how said portions of said transaction data are to be displayed by said social media site” 
(Taylor [0137] 3rd-5th sentences: consumers link their accounts to their social networks facilitated by APIs. Specifically, consumers customize their accounts by setting account preferences. [0076] 2nd sentence: consumer set preferences of his L-PROMO account such as selecting notification methods, offer updates frequency etc. [0077] 1st sentence: upon linking social media accounts with L-PROMO account, consumer manage his L-PROMO account to receive merchant offers via Facebook news feed 324a, Twitter stream 324b. Then at [0254] 3rd to last sentence: the app provide user with option to share info about purchase (e.g. via, wall posting on Facebook, tweet on Twitter). The app provides user option to display product id captured by client device. [0059] 2nd-3rd sentences: For Facebook news feeds, user likes merchant page, merchant gets access to user likes. For Twitter streams, consumers follow merchant; merchant follow consumer; consumer retweets merchant tweet, user auto-tweets about merchant. Figs. 5D,6B Ultimate loyalty may post stats messages, nots, photos and videos to my Wall. By proceeding You agree to the Ultimate Loyalty Terms of Service and Privacy Settings. Agree button. Another example at mid-¶ [0258]:
the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions. the app may provide multiple screens of data fields and/or associated values stored for user to select as part of purchase order transmission. the app may provide the L-PROMO with user GPS location. Based on the user GPS location, the L-PROMO determine context of user (e.g., whether user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission). 

Claim 5 
Taylor teaches: “refraining from sharing at least one record in said transaction data that has been authorized using said first plurality of selections” (Taylor [0053] 1st sentence: easily manage the opt-out preference management of the opt-in preferences at [0064] 2nd sentence and Fig 6B).

Claim 6
Taylor teaches:  “obtaining, by said operator of said payment network, a first plurality of selections from said entity which makes payments with said payment network, wherein said filtering of said transaction data is performed by category in accordance with said first plurality of selections, to obtain said portion of said transaction data socialized through said social media site, wherein at least one of said first plurality of selections specifies at least one category of said transaction data for socializing” (Taylor ¶ [0078] 3rd-4th sentences: the consumer modify L-PROMO parameters to indicate offers that he is interested in. For example, the consumer submit a category of merchant (grocery, electronics, etc.), brand name (Starbucks, BestBuy, etc.), and/or the like. For example, at Fig.13C: Hey we see you are interested in plasma TV, if you use Amazon Credits to buy, you can save up to 10%. Similar, [0092] a consumer may edit his L-PROMO profile to specify offers he is interested in via a L-PROMO consumer web application 407. The consumer specifies a category of merchant offers that he is interested in, e.g. electronics, coffee, grocery, apparel, etc. For other example, the consumer specifies a merchant brand name, Crossroads Cafe, etc. For other example, the consumer receives recommendations based upon wish list additions or searches, check-in integration with location-based services (Facebook Places, Foursquare) for delivery of contextual offers. Then at [0097] L-PROMO initiate a matching for consumer specified merchant categories, wish list of offers, and/or the like. The L-PROMO form a query in received list of merchant offers based on related key terms 426, e.g., category terms electronics, coffee, etc., to match existing offers to a consumer's interests. [0050] 3rd sentence: the social media populate social media feeds based on promotion redemption 260, e.g., automatically posting a Facebook status update showing the consumer enjoying a 50% off mocha latte at Starbucks. [0058] 1st-3rd sentences: L-PROMO generate status updates and link to consumer's Facebook account. For example, consumer's Facebook page automatically populate a Facebook status update, such as Dave is caffeinating at Crossroads Cafe 280, when L-PROMO receives an indication of consumer's transaction. For other example, when loyalty offer has been successfully redeemed, such as consumer obtains free 5th cup of coffee, L-PROMO link to consumer's Facebook account and automatically post another Facebook update, e.g. Dave got free coffee at Crossroads Coffee thanks to L-PROMO 282.  [0059] 2nd-3rd sentences: for Facebook news feeds, the merchant gets access to user likes. Similarly, [0085] 5th sentence: in Fig.2B, when consumer successfully redeems an offer, the consumer's Facebook account automatically post a message generated by L-PROMO, e.g., Dave got free coffee at Crossroads Coffee thanks to L-PROMO at 285. [0089] 3rd sentence: the consumer's L-PROMO account automatically share the purchasing experience by posting a status update with regard to the purchase and offer redemption on the consumer's social media page, e.g. showing consumer got 50% off coffee at Crossroads Coffee.). 

Claim 7
Taylor teaches “affording said entity which makes payments with said payment network an opportunity to update said first and second pluralities of selections” (Taylor [0053] 1st sentence: easy to manage opt-in opt-out preference management based on the wish-list, check-in, search sections. [0258] 5th sentence: the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions). 

Claim 9
Taylor teaches “wherein said consent is obtained via enrollment at a web site of said operator of said social media site and made available to said operator of said payment network” (Taylor [0126] 2nd sentence: consumer access L-PROMO enrolling website, for registration. For example, Fig.5D: Ultimate Loyalty is requesting permission to Post to my Wall: Ultimate Loyalty may post messages, notes, photos and videos to my Wall. By proceeding You agree to Ultimate Loyalty Terms of Service and Privacy Policy. Allow button. ¶ [0025] social media 150 shown to interact via communication network 113. [0027] 1st sentence: upon registering with L-PROMO, consumer 102 provide L-PROMO account information 113 to merchant 110. [0059] 2nd-3rd sentences: for Facebook news feeds, the merchant gets access to user likes. Fig. 13C: Hey we see you are interested in plasma TV, if you use Amazon Credits you can save up to 100%).  

Claim 10
Taylor teaches: “wherein said consent is obtained via an electronic wallet containing a plurality of payment accounts of said entity and is a control on said transaction data stored in said data warehouse” (Taylor [0244] 1st sentence, [0035] 2nd-3rd sentences: L-PROMO applications engine 168 manage consumer enrollment and, and facilitate application user integration along with backend integration with L-PROMO modules and/or data stores. For example, an application run by L-PROMO applications engine 167 comprise a web app, which receive consumer L-PROMO enrollment 173 info, and store it in L-PROMO consumer database 119a. Specifically at [0353] last 2 sentences: L-PROMO is adapted for electronic wallet with [0026] last sentence stating that consumer provide credentials to L-PROMO account to bridge social media with his electronic wallet. [0012] Fig.5A shows integration of L-PROMO and electronic wallet with [0013] Figs.5B-5G show various examples. [0121] in Fig.5A, L-PROMO integrate loyalty program with a consumer's electronic wallet e.g., Visa card 510, Master Card 515, etc.) 

Claim 11 
Taylor teaches: “wherein said payments accounts are issued by said at least one issuer”
(Taylor ¶ [0147] 1st sentence, [0159] 3rd sentence account issued by issuer. [0075] 4th sentence: L-PROMO link consumer's bank accounts to L-PROMO account for payment processing, e.g., Visa credit card 318. Similarly [0171],[0175],[0182]-[0183],[0191]-[0193],[0217],[0221],[0263]).  

Claim 13
Taylor teaches: “wherein said transaction data comprises transaction date” ([0062] Transaction date: 04.04.2004. Similar [0056] 3rd sentence, [0152] 2nd sentence, [0215] 1st sentence, [0237] 1st sentence) “transaction brand” ([0076] 2nd sentence, [0062] crossroads café), “a social media identifier of a corresponding merchant” ([0052] 2nd sentence merchant’s Facebook/Twitter. [0077] 1st sentence: merchant Facebook news feed 324a. Similar Fig.4B [0047] last sentence, [0083] 3rd sentence, [0085], [0106] 2nd sentence) “and a social media identifier of said entity which makes payments with said payment network” ([0026], [0038], [0047] 6th sentence: if consumer buys pair of Gap jeans at Gap store, L-PROMO generate Facebook status update showing consumer buys Gap boot cut jeans. [0050] 3rd sentence consumer Facebook account: automatically posting status Facebook update showing consumer enjoying 50% off latte at Starbucks. [0058], [0126]).

Claim 14
Taylor teaches: “generating a targeted advertisement based on said portion of said transaction data” (Taylor [0076] 2nd sentence: first, consumer set preferences 320 of his L-PROMO account, such as, but not limited to selecting interested merchants, offer updates frequency, and/or the like. Next, [0095] 1st sentence merchant specifies campaign target audience 412 when setting up offer. For example, a merchant request offers be promoted to L-PROMO registered consumers previously shopped with merchant. Fig.3B & [0044] 3rd sentence merchant devise individual targeted campaign promotions based on statistic data of targeted consumers via L-PROMO merchant campaign platform. One example at [0045] 4th-5th sentences where merchant desire to provide 15% off business class flight to consumers who have Starwood account registered with L-PROMO. Further implementations of targeted campaign and offer matching at Fig.4A. Another example at [0082] 3rd sentence: merchant Crossroads Café may establish a campaign including a loyalty offer for a free 5th cup of equal of lesser value, setting a duration of 3 months).  

Claim 15
Taylor teaches: “wherein said transaction data is obtained directly by said operator of said payment network” (Taylor ¶ [0145] 1st sentence: direct communication between merchant and issuer. For example, at ¶ [0159] 7th sentence: direct transmission from merchant to issuer, includes: (i) identifier for item; (ii) identifier for account; and (iii) an identifier for the transaction).  

Claim 16
Taylor teaches: “wherein said portion of said transaction data is obtained by said operator of said payment network within an electronic wallet” (Taylor ¶ [0043] 2nd sentence: consumer 102 may submit identifying information (e.g., social media account, and/or the like). Taylor Abstract, 2nd sentence: receiving consumer identifying info from a consumer electronic wallet vehicle, [0121] 1st, 3rd sentences: in Fig.5A, L-PROMO integrate loyalty program with the consumer's electronic wallet (e.g. Visa card 510, Master Card 515). The L-PROMO utilize Visa Wallet to add L-PROMO deals/loyalty offerings to go inside the wallet. the L-PROMO bridge with the MasterCard and others to offer L-PROMO deals to consumers. Indeed per [0026] last sentence: consumer provide credentials to L-PROMO account to bridge social media with his electronic wallet).

Claim 17
Taylor teaches: “wherein said obtaining of said transaction data comprises obtaining said transaction data at said switching node within said payment network” (Taylor Fig.8J,81002, [0029] [0223], [0244]. transaction handler at network switch store transactions processed through system in data warehouse. L-PROMO integrated with financial payment platform) “further comprising”
	- “providing a system, wherein said system comprises distinct software modules, each of said distinct software modules being embodied on at least one non-transitory tangible computer readable recordable storage medium” (Taylor [0309] access to L-PROMO achieved through a number of APIs offered by individual Web server components and/or operating system. [0251] 5th-6th sentences: functional step of described methods or processes, and combinations thereof implemented by computer program instructions that when executed by processor, create means for implementing the functional steps. The instructions included in computer readable medium. [0229] 3rd, 7th sentences:  it is to be understood that the L-PROMO controller and/or a computer systemization employ various forms of memory 1429, such as: blueray, cdrom, dvd, solid state usb, ssd, as examples on non-transitory computer readable medium) “and wherein said distinct software modules comprise said user interface module and a social media site interface module” (Taylor ¶ [0032] 1st sentence: L-PROMO controller 165 housed separately from other modules and/or databases within L-PROMO system. ¶ [0132] 2nd sentence: L-PROMO core systems 901 interface with L-PROMO partner networks 902 (Joyalty), and social media (Facebook 901) via encrypted data transmission based on PAN tokens) “wherein”: 
      - “said obtaining of said consent is carried out by said user interface module executing on said at least one hardware processor” (Taylor ¶ [0282] 8th-9th sentences: input and output mechanisms through which data may pass into and out of a computer; and processors by which the info is processed. These information technology systems may be used to collect data for later retrieval, analysis, and manipulation, which may be facilitated through a database program.  For example, at Figs.5D,6B: Ultimate Loyalty is requesting permission to Post to my Wall: Ultimate Loyalty may post messages, notes, photos and videos to my Wall. By proceeding You agree to Ultimate Loyalty Terms of Service and Privacy Policy. Allow button. Similarly, Fig.7B, [0126] last sentence: consumer link his Facebook account to L-PROMO account, and log into his Facebook account to allow access of L-PROMO to his Facebook page, as shown in Fig.7B) “and”4Docket No. P00786-US-CONT Confirmation No.: 2924
      - “said portion of said transaction data is made available to said operator of said social media site by said social media site interface module executing on said at least one hardware processor”
       (Taylor [0058] L-PROMO generate status updates and link to consumer's Facebook account. For example, consumer's Facebook page automatically populate a Facebook status update, such as Dave is caffeinating at Crossroads Cafe 280, when L-PROMO receives an indication of the consumer's transaction. For another example, when the loyalty offer has been successfully redeemed, such as the consumer obtains free 5th cup of coffee, the L-PROMO may link to the consumer's Facebook account and automatically post another Facebook update, e.g. Dave got free coffee at Crossroads Coffee thanks to L-PROMO 282. [0059] merchant gets access to user likes, merchants may post to own wall, merchant/L-PROMO may post to user wall in consideration of merchant, user likes merchant page, merchant auto-comments on user post. For further examples of Twitter streams, consumers may follow merchant; merchant may follow the consumer; consumer retweets merchant tweet, user auto-tweets about the merchant, deals when you come with a follower. [0117] the L-PROMO may load related data for analytics from Google analytics account access for web analytics data, Facebook insights, Twitter/Foursquare feeds for social media data, Visa net for transaction data, L-PROMO application logs for program action data, and/or the like. ¶ [0118] 3rd sentence: merchant may track awareness campaign to gauge CPM and click through rates for CPC. [0047] last sentence: the L-PROMO transaction may provide a merchant ID to the L-PROMO platform so that the social media status updates may comprise an address of in-store purchase. Fig. 4D and ¶ p9196] last 2 sentences: when consumer is exposed to the program/offer via merchant's FB page, ad, poster, search results, etc. For example, the awareness objective may be a number of new offer acceptances, e.g., the number of clicks on a Facebook link of the merchant campaign, and/or the like).
Claim 19. 
Taylor teaches “publishing said portion of said transaction data to said social media site via one of said first network and said second network” (Taylor Fig.2A step 245->Applicable->Yes->252: Receive Promotion Redemption Confirmation->256: Notify Social Media account of Promotion Redemption->step 260: Populate Social Media Feeds based on Promotion Redemption).
---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over:
	* Taylor as applied to claim 18 above, in view of:
	* Gupta et al, US 20120089446 A1 hereinafter Gupta. As per,  
Claim 20
      Taylor does not “restrict, using a policy of said payment network, said publication of at least one transaction of said portion of said transaction data for which said consent has been obtained”. 
      Gupta in analogous art of integrating electronic payments and social media teaches /suggests
	- “restrict, using a policy of said payment network, said publication of at least one transaction of said portion of said transaction data for which said consent has been obtained”.
	(Gupta ¶ [0023] It should be understood that some implementations may wish to keep the purchaser anonymous. Such implementations may use un-trackable notifications for this purpose. However, if the purchaser's social network is very small, any publication of a purchaser's activity may cause the purchaser to be easily identifiable (e.g., if the purchaser has only one member in his or her social network). As such, e-commerce system 200 may simply refrain from publication if the publication is likely to identify a purchaser who is intended to remain anonymous (e.g., by not publishing if the size of the purchaser's social network is smaller than a threshold size).
It would have been obvious to one skilled in the art, at the time of the invention to have modified Taylor’s “method” to have included Gupta’s policy in order to have better targeted advertising of customer in a first consumer’s social network of that consumer’s commercial activities (Gupta Abstract, ¶ [0003]-[0004] & MPEP 2143 F or G) in a more conscious, responsible and secure manner  (Gupta ¶ [0023] & MPEP 2143 F or G). Further, the resulting claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with integrating electronic payments and social media. In such combination each element merely would have performed same analytical, organizational and publishing function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Taylor in view of Gupta, the to-be- combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
        * WO 2012162634 A1, teaching Promotion Redemption Processor-implemented Method For Transforming Consumer Electronic Financial Credentials Into Financial Transaction, Involves Sending Message To Social Network Indicating Transaction On Social Media Page
         * Alves et al, A Literature Review and Implications, Psychology and Marketing, 33 no(12) pp1029-1038, Dec 2016, p1029 2nd column: “Researchers such as Castronovo and Huang (2012) maintain that marketing strategies involving marketing intelligence, promotions, public relations, product and customer management, and marketing communications should begin exploring and leveraging social media, not only because there is a growing interest among consumers in Internet usage, but also due to the fact that consumers consider information shared on social media as more reliable than information issued directly by firms (Constantinides et al., 2010)”.
        * Alves, Claudia Sofia de Costa, Social Network Analysis for Business Process Discovery, Universidade Tecnica de Lisboa, July 2010
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	August 27th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a)(2) II C. i. citing BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016)
        2 MPEP 2106.04(a)(2) II. B citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l,
        3 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014);
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        4 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); 
           TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7 Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)
        8 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); 
        9 838 F.3d at 1255-56, 120 USPQ2d at 1202.). 
        10 838 F.3d at 1259, 120 USPQ2d at 1204
        11 OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)    
            (sending messages over a network)
            buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer    
            (receives and sends information over a network); 
        12 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 
        13  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
             OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
        14  Alice Corp Pty Ltd v CLS Bank Int'l, 573 US 208,225,110 USPQ2d 1984 (2014) (create and maintain shadow accounts) 
            Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
        15 Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348-49 (Fed. Cir. 2016).